UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
LARRY E. KLAYMAN                             )
                                             )
              Plaintiff,                     )
                                             )
      v.                                     )      Civil Action No. 14-cv-1484 (TSC)
                                             )
BARACK HUSSEIN OBAMA, II et al.,             )
                                             )
              Defendants.                    )
                                             )

                                 MEMORANDUM OPINION

       Plaintiff Larry Klayman visited Israel in 2014, when violence related to the Palestinian

organization Hamas erupted. He and seven anonymous plaintiffs allege they (or their decedents)

were “subject to the crimes of attempted murder and of assault by HAMAS . . . .” (Am. Compl.

¶¶ 16–18). The Plaintiffs allege a scheme to “funnel money from within the United States of

America” in order to “finance terrorism by HAMAS and its parent the Muslim Brotherhood . . .

.” (Id. ¶ 20). In this action, Plaintiffs have sued Hamas, President Obama, Secretary of State

John Kerry, former Secretary of State Hillary Clinton, United Nations Secretary-General Ban Ki-

Moon, and Malik Obama, alleging a litany of claims under RICO, the Anti-Terrorism Act, the

Constitution, and common law.

       Plaintiff Klayman, who is a licensed attorney proceeding pro se, timely effectuated

service of process on President Obama and the Secretaries of State (the “Federal Defendants”),

but this court dismissed those defendants upon motion on August 21, 2015. (ECF Nos. 24, 25).

This court also found that Klayman had failed to properly effectuate service on defendant

Secretary-General Ban Ki-Moon, but that even if service had been proper, Secretary-General

                                           Page 1 of 2
Ban Ki-Moon was immune from suit pursuant to the Vienna Convention on Diplomatic

Relations and 22 U.S.C. § 254d. (ECF No. 24 at 35-39.) Accordingly, the court dismissed all

claims against the Secretary-General.

       At the time of the dismissal – almost one year after Klayman filed this action – he had yet

to serve Defendants Malik Obama (“M. Obama”) and Hamas. In the order dismissing the other

defendants, the court granted Klayman’s request for additional time to effectuate service on the

M. Obama and Hamas and ordered Klayman to do so by December 31, 2015. Additionally, the

court ordered Klayman to file a status report concerning his efforts to effectuate service on those

two defendants beginning on August 31, 2015 and continuing every 30 days thereafter until he

served both defendants, or by December 31, 2015, whichever came first.

       Klayman has not filed the required status reports and failed to meet the December 31,

2015 deadline for effectuating service. Indeed, Klayman has not filed any further documents

since this court dismissed the other defendants over four months ago. Because Klayman has not

complied with this court’s August 21, 2015 order requiring service by December 31, 2015, by

separate order, the court will dismiss all claims against M. Obama and Hamas.



Date: January 11, 2016



                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge




                                            Page 2 of 2